DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Interviews
Multiple interviews were held in efforts to expedite prosecution and place the application in condition for allowance.  See the attached PTOL-413 Interview Summary form for further discussion.

Reasons for Allowance
Claims 1, 3-14, 16, 17, 19-23, including the amendments made in the Supplemental Amendment of 05/06/2022, are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a wind turbine, comprising:
a tower;
an aerodynamic rotor operable at a variable rotor speed and having a plurality of rotor blades, each blade having an adjustable rotor blade setting angle;
a generator configured to generate an electrical output power during a power supplying operation, wherein an operating characteristic curve is prespecified for operating the wind turbine and the operating characteristic curve defines a relationship between the rotor speed and the output power; and
a controller configured to set the output power to a value of the operating characteristic curve corresponding to a value of the rotor speed, wherein:
the operating characteristic curve has a starting rotation speed to which the rotor speed increases in response to both the wind turbine starting and a sufficient wind speed being reached, the starting rotation speed corresponding to a rotor speed at which the generator is controlled to start generating the output power, and 
the starting rotation speed is determined, prior to the power supplying operation, depending on a tower natural frequency of the wind turbine.
N.B. – It is notably the combination of the emphasized features above which distinguishes the claimed invention from the prior art of record.
Regarding claim 11, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method for controlling a wind turbine,
wherein the wind turbine includes: 
a tower, 
an aerodynamic rotor operable at a rotor speed that is variable and having a plurality of rotor blades, each blade having an adjustable rotor blade setting angle, and 
a generator configured to generate an output power, and
the method comprises:
during a power supplying operation, operating the wind turbine using a prespecified operating characteristic curve which defines a relationship between the rotor speed and the output power; 
setting the output power to a value of the operating characteristic curve corresponding to a value of the rotor speed, wherein the operating characteristic curve has a starting rotation speed, the starting rotation speed corresponding to a rotor speed at which the generator is controlled to start generating the output power;
determining, prior to the power supplying operation, the starting rotation speed depending on a tower natural frequency of the wind turbine; and
in response to both the wind turbine starting, by allowing rotation of the rotor, and a sufficient wind speed being reached, increasing the rotor speed to the starting rotation speed.
N.B. – It is notably the combination of the emphasized features above which distinguishes the claimed invention from the prior art of record.
Regarding claims 3-10, 16, 17, 19-22; and claims 12-14, 23; they are dependent on allowable claims 1, 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
In addition to the previously-cited US 2012/0091714 A1 to Wittekind et al., the publications of US 2013/0177418 A1 to Hansen et al. and US 2018/0245568 A1 to Pedersen et al. appear to be the closest prior art relevant to the inventive concept.
US 2013/0177418 A1 to Hansen et al. teaches a wind turbine with controller and associated method for controlling the wind turbine to avoid tower oscillations (see, e.g., Abstract; ¶¶ 3, 23-25).  Hansen, however, teaches a materially different system and method.  Notably, Hansen performs continuous monitoring of tower oscillations via sensors (see, e.g., ¶ 23) and controls the rotor speed accordingly (see ¶ 27), including by continually adjusting the minimum rotation speed (see ¶ 29).  Hansen et al. fails to teach “determining, prior to the power supplying operation, the starting rotation speed depending on a tower natural frequency of the wind turbine” with “the starting rotation speed corresponding to a rotor speed at which the generator is controlled to start generating the output power”.  Said more colloquially, the claimed invention defines a “set it and forget it” methodology—which is not reliant as Hansen et al. is on continuous monitoring—wherein the starting rotation speed is determined, based on a tower natural frequency, prior to the power supplying operation.  Then, the rotor is allowed to start rotating/accelerate to the starting rotation speed, thereby allowing a power suppling operation to occur at/above the determined starting rotation speed, thereby avoiding lower speeds at which tower oscillations may occur.  
US 2018/0245568 A1 to Pedersen et al. teaches a wind turbine with controller and associated method for controlling the wind turbine to avoid tower oscillations (see, e.g., Abstract; ¶¶ 3, 23-25).  Pedersen et al., however, also fails to teach the limitations emphasized hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 6, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832